(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por Cuanto, Juan José Gerardino fué condenado al pago de costas en un pleito que siguió contra los herederos de Emilio Y. Durán:
Por cuanto, el abogado que había defendido a los demandados presentó el memorándum de costas :
Por Cuanto, impugnado ese memorándum porque el abogado que lo firmó no ejercía entonces su profesión por ser funcionario judicial, la Corte permitió que fuera enmendado nunc pro tunc y se pre-sentó otro firmado y jurado por uno de los herederos:
Por cuanto, aprobado, rebajando su cuantía a $210, interpuso esta apelación el Sr. Gerardino, la que se nos pide desestimemos por ser frívola:
Por Cuanto, el único motivo del recurso es que la corte inferior no tenía autoridad en este caso para conceder la enmienda nunc pro tune:
Por cuanto, según los casos de Fajardo Sugar Co. v. Torres y *983otros, 28 D.P.R. 63 y de Casals v. Rosario, 34 D.P.R. 77, la corte inferior tenía la facultad que el apelante le niega:
PoR tanto, resulta frívola esta apelación, por lo que debe ser y es desestimada.